ACCEPTED
                                                                                                                                 14-15-00031-CV
                                                                                                                 FOURTEENTH COURT OF APPEALS
                                                                                                                              HOUSTON, TEXAS
                                                                                                                            9/29/2015 8:43:42 AM
                                                                                                                           CHRISTOPHER PRINE
                                                                                                                                          CLERK




                                                                                                           FILED IN
                                                                                                    14th COURT OF APPEALS
                                                  September 29, 2015                                   HOUSTON, TEXAS
                                                                                                    9/29/2015 8:43:42 AM
                                                                                                    CHRISTOPHER A. PRINE
                                                                                                             Clerk
VIA E-FILING
Christopher A. Prine, Clerk
Fourteenth Court of Appeals
301 Fannin, Suite 245
Houston, Texas 77002

Re:     Court of Appeals No. 14-15-00031-CV; Trial Court Case No. D-1-GN-13-000150;
        R. E. Janes Gravel Company v. Zachary Covar, Executive Director of the Texas
        Commission on Environmental Quality; its Commissioners Bryan Shaw, Carlos
        Rubenstein, Toby Baker, and the City of Lubbock

Dear Mr. Prine:

In response to the Court's letter of September 21, 2015, I consulted with counsel for each
of the parties.

I have been authorized to inform the Court that if the Court grants oral argument in this
case, counsel for the parties would prefer to present their arguments live to the Court in
Houston and would request the Court to hear argument in its regular place.

Thank you for your attention to this matter.

                                                               Sincerely yours,

                                                               /s/ Anthony Grigsby
                                                               Anthony Grigsby
                                                               Assistant Attorney General
                                                               Environmental Protection Division / MC 066
                                                               P. O. Box 12549
                                                               Austin, Texas 78711-2548
                                                               Tel: (512) 475-4165 / Fax: (512) 320-0911

cc:       Via E-mail or E-Service:
          Ryan D. Greene
          Alan Waldrop
          Jason T. Hill




      Post Office Box 12548, Austin, Texas 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www.texasattor neygeneral.gov